Judgment convicting defendant of the crime of robbery, first degree, and sentencing him to a term of not less than 50 nor more than 60 years, unanimously modified on the law and in the exercise of discretion, so as to reduce the sentence to imprisonment in the State prison for a term of not less than 15 years nor more than 30 years, and as so modified is otherwise affirmed. In our opinion, giving due consideration to all the circumstances — including the age of the defendant — the sentence imposed is excessive and should be reduced. Concur — Breitel, J. P., Rabin, McNally, Eager and Bergan, JJ.